Title: To Thomas Jefferson from Hugh Williamson, 30 July 1801
From: Williamson, Hugh
To: Jefferson, Thomas


               
                  Sir
                  New York 30th July 1801.
               
               If the subject of this Letter should be deemed improper that impropriety would be increased by giving you the trouble of reading an Apologie.
               It is probable that a young gentleman in Boston, Mr Charles Bulfinch has the honour of being known by you for I think I heard him say that he had been at your house in Paris on his return from Italy. Mr Bulfinch is the only son of Dr. Bulfinch of Boston a gentleman who lately possessed a large Estate. About 12 years ago he married a Miss Apthorp. who added a handsome Estate to his expected patrimony. By traveling he had improved his taste for architecture and after building in Boston some detached houses he attempted to improve the Town by constructing an elegant Circus. In that weighty undertaking he expected the cooperation of a considerable company but the other individuals left the burden, where the responsibility chanced to be, on his shoulders. The workmen understood the art of crimenal attack better than he did the art of defence whence it followed that his whole Estate and the Estate of his father who was his surety were swept off by finishing those buildings. He has a numerous and increasing family but he is left without property or Trade or liberal Profession and his Hope of sustenance is only rested on his general character of being an honest, temperate industrious man. I am confident that you would have a pleasure in believing that every Officer whom you may commission was possessed of such Talents, Virtues, fidelity and diligence as fall to the lot of Mr Bulfinch. Of his merits or demerits as a politician I have not any knowledge, but he is incapable as I think of invective and presume that he is esteemed by both classes of his fellow Citizens. The majority of freemen in Boston are confessedly Republicans and Mr Bullfinch has for some years been chosen by them one of the select men and placed at the Head of that Corporation with a small annuity. But this allowance would hardly buy Bread for his children, leaving them and him without cloaths.
               I think there have been no changes for a long time of national Officers in Boston, perhaps some changes or new appointments may be made and I believe there are few People in Boston on whom the bestowment of an Office could give more general satisfaction. Wherefor I hope that you may have the goodness to think of Mr Bullfinch as a gentleman whose situation makes an Office very desirable and whose Talents and Virtues seem to render him equal to the Duties and the Trust. I do not say that I have taken the liberty of recommending Mr: Bullfinch meerly because I wish that your appointments may be marked by propriety of character and therefore honourable to Government; his mother was Apthorp and his wifes father of the same family were the Aunt and Unkle of a woman whose memory while I live will be dear to me as life itself. Whatever Influence this may have on my wishes I think it has none upon my opinions.
               I have the honour to be with the most perfect Respect Your obedt Servant
               
                  
                     Hu Williamson
                  
               
            